         Case 1:20-cv-03821-JAR Document 24                  Filed 06/14/21      Page 1 of 3



              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JANE A. RESTANI, SENIOR JUDGE
__________________________________________
                                          )
STANLEY BLACK & DECKER, INC., and         )
STANLEY FASTENING SYSTEMS, L.P.,          )
                                          )
             Plaintiffs,                  )
                                          )
                                          )
                                          )
      v.                                  ) Court No. 20-03821
                                          )
THE UNITED STATES U.S. CUSTOMS &          )
BORDER PROTECTION, and TROY A.            )
MILLER, SENIOR OFFICIAL PERFORMING        )
the DUTIES of the COMMISIONER,            )
U.S. CUSTOMS & BORDER PROTECTION,         )
                                          )
             Defendant.                   )
_________________________________________ )

                                               ORDER

        Upon consideration of defendant’s status report, it is hereby

        ORDERED that defendant file a status report within 45 days of entry of this order

regarding the status of the issuance of a refund to plaintiff, unless plaintiff files a notice of

voluntary dismissal.




DATED: ______________                                                   ________________________
      New York, NY                                                      SENIOR JUDGE
         Case 1:20-cv-03821-JAR Document 24                Filed 06/14/21     Page 2 of 3




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JANE A. RESTANI, SENIOR JUDGE
__________________________________________
                                          )
STANLEY BLACK & DECKER, INC., and         )
STANLEY FASTENING SYSTEMS, L.P.,          )
                                          )
             Plaintiffs,                  )
                                          )
                                          )
                                          )
      v.                                  ) Court No. 20-03821
                                          )
THE UNITED STATES, U.S. CUSTOMS &         )
BORDER PROTECTION, and TROY A.            )
MILLER, SENIOR OFFICIAL PERFORMING        )
the DUTIES of the COMMISIONER,            )
U.S. CUSTOMS & BORDER PROTECTION,         )
                                          )
             Defendant.                   )
_________________________________________ )

                                       STATUS REPORT

       Defendant, the United States, respectfully submits this status report, pursuant to the

Court’s April 15, 2021 order. See ECF No. 23. At a December 10, 2020 status conference, the

Court ordered U.S. Customs and Border Protection (CBP) to investigate the allegation made by

plaintiffs Stanley Fastening Systems, L.P. and Stanley Black & Decker, Inc. (collectively

Stanley) that certain entries were liquidated at a rate other than the one set forth in accordance

with the Court’s judgment in a prior related case (The Stanley Works (Langfang) Fastening

Systems Co., Ltd. and The Stanley Works/Stanley Fastening Systems L.P. v. United States, No.

11-00102), and, if possible, to effectuate a refund to Stanley.

       Since the time of our last status report, in which we notified the Court that CBP had given

final approval to a recommendation in favor of effectuating a refund to Stanley, CBP has issued
         Case 1:20-cv-03821-JAR Document 24                 Filed 06/14/21      Page 3 of 3



instructions for the reliquidation of Stanley’s entries at issue in this action. As of the date of this

filing, CBP believes that that the vast majority of Stanley’s entries (291 of 321) have already

been reliquidated, and estimates that refunds will issue to Stanley within the next few weeks.

CBP intends to imminently review and reliquidate the remaining few entries.

        Accordingly, we respectfully request that defendant be permitted to file another status

report within 45 days informing the Court as to the status of the refund to Stanley, unless the

refund process has been completed prior to that time, in which event Stanley will file a notice of

voluntary dismissal of this action. We have conferred with counsel for Stanley, who has no

objection to this request.




DATE: June 14, 2021                                     Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        JEANNE E. DAVIDSON
                                                        Director

                                                        s/Patricia M. McCarthy
                                                        PATRICIA M. MCCARTHY
                                                        Assistant Director

                                                        s/Sosun Bae
                                                        SOSUN BAE
                                                        Senior Trial Counsel
                                                        U.S. Department of Justice
                                                        Civil Division
                                                        Commercial Litigation Branch
                                                        P.O. Box 480
                                                        Ben Franklin Station
                                                        Washington, D.C. 20044
                                                        Tel: (202) 305-7568


                                                   2
